 1                                                                                                O
                                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   IAN BOTNICK, et al.,                              Case № 2:20-cv-10880-ODW (JPRx)
12                        Plaintiffs,
13          v.
                                        ORDER GRANTING MOTION TO
14   BMW of NORTH AMERICA, LLC, et al., REMAND [13]
15
                          Defendants.
16
17                                      I.   INTRODUCTION
18          Plaintiffs Ian Zachary Botnick, Candy Michelle Botnick, and Mary Jones
19   (“Plaintiffs”) filed this Song Beverly Consumer Warranty Act (“Song-Beverly”)
20   action in the Superior Court of California, County of Los Angeles. (Decl. Jason M.
21   Barmasse (“Barmasse Decl.”) Ex. A (“Compl.”), ECF No. 1-1.) Defendant BMW of
22   North America, LLC removed the matter to this Court and Plaintiffs now seek to
23   remand. (Notice Removal (“Notice”) ¶ 6, ECF No. 1; Mot. Remand (“Mot.”), ECF
24   No. 13; Opp’n, ECF No. 17; Reply, ECF No. 19.) For the reasons that follow, the
25   Court finds that it lacks subject matter jurisdiction and REMANDS this action to state
26   court.1
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
 1                                  II.    BACKGROUND
 2         In October 2018, Plaintiffs purchased a used 2015 BMW i3 (“Vehicle”).
 3   (Compl. ¶ 8.) Plaintiffs allege that BMW or its representatives failed to conform the
 4   Vehicle to its express and implied warranties after a reasonable number of repair
 5   attempts. (Id. ¶¶ 9, 16–56.) BMW removed the case on the basis of alleged diversity
 6   jurisdiction, asserting complete diversity of citizenship and an amount in controversy
 7   of at least $114,058.80. (Notice ¶¶ 16, 20.) Plaintiffs move to remand, arguing BMW
 8   cannot establish that the amount in controversy exceeds $75,000. (Mot. 1.)
 9                              III.      LEGAL STANDARD
10         Federal courts have subject matter jurisdiction only as authorized by the
11   Constitution and Congress. U.S. Const. art. III, § 2, cl. 1; see also Kokkonen v.
12   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Any civil action filed in
13   state court may be removed to a federal court if the federal court has original
14   jurisdiction over the suit. 28 U.S.C. § 1441. Federal courts have original jurisdiction
15   where at least one claim in the original action arises under federal law or where each
16   plaintiff’s citizenship is diverse from each defendant’s citizenship and the amount in
17   controversy exceeds $75,000. Id. §§ 1331, 1332(a).
18         A notice of removal must include only “a plausible allegation that the amount in
19   controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating
20   Co., LLC v. Owens, 574 U.S. 81, 89 (2014). But where “the plaintiff contests, or the
21   court questions, the defendant’s allegation” concerning the amount in controversy,
22   “both sides submit proof and the court decides” whether the defendant has proven the
23   amount in controversy by a preponderance of the evidence. Id. at 88–89. “Federal
24   jurisdiction must be rejected if there is any doubt as to the right of removal in the first
25   instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The defendant
26   bears the burden of establishing that removal is proper. Id.
27
28




                                                  2
 1                                   IV.   DISCUSSION
 2         Plaintiffs seek remand on the basis that BMW cannot establish federal diversity
 3   subject matter jurisdiction in this action. (See Mot.) The parties do not dispute
 4   diversity of citizenship; accordingly, only the amount in controversy is at issue. (See
 5   Notice ¶¶ 10–16; Mot. 3 n.1.)
 6         “The amount in controversy is the amount at stake in the underlying litigation.”
 7   Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 793 (9th Cir. 2018) (internal
 8   quotation marks omitted).       It includes “damages (compensatory, punitive, or
 9   otherwise), the costs of complying with an injunction, and attorneys’ fees awarded
10   under fee-shifting statutes or contract.” Id. When a complaint, as here, does not
11   identify damages with specificity, a defendant seeking to remove the case to federal
12   court must demonstrate that it is “more likely than not” that the amount in controversy
13   is satisfied. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996).
14         BMW contends that the amount in controversy is met because Plaintiffs seek
15   actual damages, a civil penalty of up to twice the actual damages, and attorneys’ fees
16   and costs. (Opp’n 2–3; Notice ¶ 20.) For the reasons below, the Court finds that
17   BMW has not met its burden to establish the amount in controversy is satisfied.
18   A.    Actual Damages
19         Actual damages under Song-Beverly are the “amount equal to the actual price
20   paid or payable by the buyer,” less the reduction in value “directly attributable to use
21   by the buyer.” Cal. Civ. Code § 1793.2(d)(2)(B)–(C). The reduction is based on the
22   number of miles the buyer has driven prior to the first attempted repair; this is
23   sometimes called the “mileage offset.” Id.; Mullin v. FCA US, LLC, No. CV 20-2061-
24   RSWL (PJWx), 2020 WL 2509081, at *3 (C.D. Cal. May 14, 2020).
25         BMW argues that Plaintiff’s actual damages are the “total amount payable
26   under the Retail Installment Contract,” which is $38,019.60. (Notice ¶ 20; Opp’n 2;
27
28




                                                3
 1   Barmasse Decl. Ex. C (“Contract”), ECF No. 1-3.2) However, on the face of the
 2   Complaint, Plaintiffs seek restitution for all money paid, not the total amount payable.
 3   (Compl., Prayer ¶ 2.) The general principal of restitution, embodied in California
 4   Civil Code section 1793.2(d)(2)(B), “seeks to restore the plaintiff to his or her original
 5   position.” Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1008 (N.D. Cal.
 6   2002). Thus, the actual damages in controversy here consist of Plaintiffs’ payments
 7   made to BMW, not the total amount payable.                  See id. (“Limiting [a plaintiff’s]
 8   recovery to payments actually made is consistent with the logic and purpose of the
 9   Song-Beverly Act to make the consumer whole.”) BMW does not indicate what
10   payments Plaintiffs have actually made and the record reflects only an initial down
11   payment of $3,141.18. (See Contract 2.) “Without this information, the Court is left
12   with considerable doubt as to the amount-in-controversy.” Lopez v. FCA US LLC,
13   No. 2:19-CV-07577-RGK (MRWx), 2019 WL 4450427, at *1 (C.D. Cal. Sept. 16,
14   2019).    Therefore, BMW fails to carry its burden to establish Plaintiffs’ actual
15   damages by a preponderance of the evidence.3
16   B.     Civil Penalty
17          If a court determines that a defendant’s failure to comply with the terms of
18   Song-Beverly is willful, a successful plaintiff is entitled to recover a civil penalty of
19   up to twice the amount of the actual damages. Cal. Civ. Code § 1794(c). However,
20   where the amount of actual damages is speculative, an attempt to determine the civil
21   penalty is equally uncertain. Edwards v. Ford Motor Co., No. 16-cv-05852-BRO
22   (PLAx), 2016 WL 6583585, at *4 (C.D. Cal. Nov. 4, 2016).
23          BMW fails to establish the amount of actual damages at issue, “which is
24   necessary to determine the total civil penalty.” Id. Therefore, determining a civil
25   penalty is equally uncertain. See Eberle v. Jaguar Land Rover N. Am., LLC, No. 2:18-
26
     2
27     BMW’s Exhibit C, the Retail Installment Contract, is nearly illegible and does not comply with the
     Court’s local rules. See C.D. Cal. L.R. 11-3.1.
     3
28     As BMW fails to support an actual damages figure, the Court need not consider its calculations
     regarding mileage offset.



                                                      4
 1   CV-06650-VAP (PLAx), 2018 WL 4674598, at *2 (C.D. Cal. Sept. 26, 2018) (finding
 2   that, where the amount of actual damages was speculative, the court was unable to
 3   determine whether a civil penalty might be imposed). Further, although Plaintiffs
 4   allege that they are entitled to a civil penalty, (Compl., Prayer ¶ 5), BMW has not
 5   pointed to any specific allegations of willfulness in the Complaint that suggest a civil
 6   penalty will be awarded or how much it might be. See Eberle, 2018 WL 4674598,
 7   at *2 (collecting cases holding that, where a defendant fails to offer evidence or
 8   allegations in support, courts are unable to determine the likelihood or amount of a
 9   civil penalty). Accordingly, BMW fails to carry its burden regarding a civil penalty.
10   C.    Attorneys’ Fees
11         Under Song-Beverly, a prevailing buyer may recover attorneys’ fees and costs.
12   Cal. Civ. Code § 1794(d). In the Ninth Circuit, future attorneys’ fees may also be
13   included in the amount in controversy.          Fritsch, 899 F.3d at 795.   A removing
14   defendant must “prove that the amount in controversy (including attorneys’ fees)
15   exceeds the jurisdictional threshold by a preponderance of the evidence,” and “make
16   this showing with summary-judgment-type evidence.” Id. at 795. “A district court
17   may reject the defendant’s attempts to include future attorneys’ fees in the amount in
18   controversy if the defendant fails to satisfy this burden of proof.” Id.
19         Here, BMW states only that adding attorneys’ fees will increase the amount in
20   controversy and that “[f]ee awards in cases of this nature are substantial.” (Opp’n 3;
21   Notice ¶ 22.) BMW does not suggest an actual figure or submit any evidence to
22   support one. Therefore, BMW fails to satisfy the burden of proof necessary to include
23   attorneys’ fees in the amount in controversy
24         Ultimately, the Court finds that BMW has not satisfied its burden of
25   demonstrating by a preponderance of the evidence that the amount in controversy
26   meets the jurisdictional requirement. For these reasons, the Court finds it lacks
27   jurisdiction and GRANTS Plaintiffs’ Motion.
28




                                                 5
 1                                V.   CONCLUSION
 2         For the reasons discussed above, the Court GRANTS Plaintiffs’ Motion to
 3   Remand. (ECF No. 13). The Court REMANDS the action to the Superior Court of
 4   California, County of Los Angeles, 111 North Hill Street, Los Angeles, CA 90012,
 5   Case No. 20STCV41519. The Clerk of the Court shall close the case.
 6
 7         IT IS SO ORDERED.
 8
 9         July 6, 2021
10                              ____________________________________
11                                        OTIS D. WRIGHT, II
12                               UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             6
